Judge Jenkins
responded as follows:
The Court receives this heartfelt and merited tribute to tur deceased brother with melancholy pleasure. Death is he doom of humanity, as fearful as it is inevitable. When he sands of four-score years have nearly run out, the springs if vitality failed, and a once vigorous intellect waned, it .Vould seem the rest appropriate to exhausted nature. Yet, even then, how often do the descendants of two or three generations gather around the couch of death, with heaving hearts and weeping eyes, uttering the ejaculation — a little longer; Oh Lord! a little longer • let the feeble spark glimmer; let the patriarch breathe to cheer and to bless us. But when the young, the gifted, the good, and the active, bound to life by ties filial, fraternal, matrimonial, and parental, is stricken down in mid career of usefulness, we feel, not grief only, but wondering awe; and when the poignancy of fresh sorrow has subsided, in reverential amazement, we whisper, it is a mystery —deep—unfathomable. Such, with the startling concomitant of death on the battle-field, in a heroic struggle for freedom, was the demise of Thomas B. B. Cobb.
It is my privilege to have known the parents of our brother, before they rejoiced in him as a son — to have known Mm in* childhood, in youth, and in manhood — to have marked the early promise he gave, and to have witnessed its fulfillment. I saw with what earnestness he entered upon his collegiate course, (that striking type of after life) — how faithfully he studied — how manfully and generously he bore himself in its contests for pre-eminence — how successfully he achieved, and how modestly he wore, the honors that stimulated young ambition. I was present, when, standing just at the bourne *392which separates the preparatory from the active stage of life, he received, from venerated preceptors, his passport into the latter, and mingled my tears, with those of his attached classmates, under the melting pathos of his eloquent valedictory. What he was to them, he afterwards became to us, in that brotherhood, who soon welcomed his advent among them, and who now look sorrowfully upon his vacant place.
With what success he practiced his profession, the public will know; his great ability and varied learning as a lawyer, and his power as an advocate are more fully appreciated by his brethren. From the usually irresistible attraction of the political arena, though eminently qualified to conciliate popular regard, (without condescending to the demoralizing arts of the demagogue) and to lead the masses, he persistently turned away, until near the close of his life. It was not that an extended and laborious practice tasked the full measure of either his time or his capacity, but that he wisely discerned an incompatibility between professional and political pursuits. Seeing, however, other fields of usefulness, by no means fully occupied, open around him, he found time to do his devoir in them, without being truant to his vocation. In all the benevolent enterprises of the day, having for their objects the alleviation of individual suffering, the elevation of the standard of education and of morals, and the diffusion of the Scriptures, he bore a prominent part. The time is not yet, for the full appreciation of his efforts in the cause of education, but it will come. The agencies he devised and wás chiefly instrumental in putting into operation, are at work, and their fruits will redound to his imperishable honor. Many of us have seen and may see again, in the place of his residence, one temple of the living God, and two imposing edifices, consecrated severally to the education of the sexes, to the erection of two of which he contributed liberally of his means, the fruit of untiring industry, and of all, the largest share of personal effort and influence. And in the services and exercises appropriate to each, his was always a leading mind.
As a reporter of this Court, as a digester of the laws of *393Georgia, and as one of three codifiers, by legislative authority, his name is inscribed on many volumes, not of utility only, but of prime necessity. As a lecturer in the law-school attached to our University, he inspired his pupils with a love of the noble science he taught and practiced with a rare ability. Added to all this, and still aside from the routine of his vocation, he found time to prepare a treatise in defense of the peculiar institution of his native and ardently loved South, which evinces patient research and marked ability, the extended circulation of which will tend to enlighten the ignorance and confound the prejudice, which have seconded too effectually the crusade against it, of a malignant fanaticism. Yet, with occupations so varied, and all well and thoroughly performed, Mr. Cobb was in his social relations, no recluse. Benignant in feeling, cheerful in temper, and brilliant in conversation, he delighted in the interchange of kind offices, personal courtesies, thoughts that refresh rather than task the intellect, and mirthful sallies that exhilarate, without debasing the spirit.
Nor was wanting in him, the crowning glory, in the absence of which, the most elevated character is lamentably incomplete. Fully persuaded that man’s interests and obligations are not limited by the confines of earth, and that for each, death but bridges the gulf between time and eternity, he knelt early, an humble penitent at the foot of the Cross— knelt there, a wrestler in prayer, until with a realizing sense of absolution from on high, he arose a convert and a devotee. Thenceforth, neither laggard nor idler he in the vineyard of his Master. His active usefulness in the branch of the church to which he attached himself, was no less fruitful of results, than in other departments of social regeneration. Would you learn the extent and character of his personal influence, operating by consistent example and friendly precept, noiselessly permeating the society in which he lived, soothing the sorrows, solving the perplexities, and directing the energies of individuals, inquire of the dwellers in Athens. Ask them of what they were bereft, when Cobb fell, upon a distant battle-field. Could these testimonies be collected and *394preserved the record would serve to embellish a life of even patriarchal span.
It is a curious and instructive inquiry, how, in somewhat less than a score of years, one man accomplished so much of varied achievements; and however difficult the task, or presumptuous the effort, eulogy of the dead would fail of its noblest aim, instruction for the living, did we shrink from the attempt. That he brought to his work great natural endowments and scholastic acquirements, is certainly true; but these are talents that may be, and often are, wrapped in a napkin, and buried. How, then, were his employed ? Having chosen his avocation, he carefully surveyed the field of his prospective operations, and felt himself doubly pledged — self-pledged, and pledged to society for the bestowal of the full measure, of labor required for its proper culture. On the island of the enchantress, to which thousands l’esort in pursuit of sensual pleasures, and after draining the poisoned cup, lie down to die, brutalized in their natures, if not in their forms, he never set foot. Moreover, from that less & 7 . ignoble, though equally self-indulgent palace, over whose portal are inscribed those words so inviting to indolent natures, “ otivm eum dignitate,” he turned away in disgust, choosing rather for his motto, “laborem eum utilitate.” He early and persistently inured himself to intellectual labor— performed it daily — systematically, giving to his stated vocation, as much as strict conscientiousness demanded for the exigencies of each day.
For recreation, he turned into lighter fields of labor, such as moral and religious enterprises, social duties, literary reading and composition. His nearest approach to dissipation, consisted in regulated and refined social pleasures, which so happily relax the tension of severely tasked intellect. Whatever he undertook, he did as promptly and as thoroughly as circumstances permitted. He knew no long arrear of postponed duties, which grow daily more repulsive, by procrastination, until, at length, they weigh like an incubus, depressing body, and mind, and spirit.
He avoided pursuits incompatible with his chief avocation, *395but secured relief by blending with it, congenial occupations. Daily etn ployed in an arena of contention, he was emphatically a man of peace. Severely just in his dealings; and in all the relations of life, combining the fortiter in re, with the suaviter in modo, he inspired confidence, upon which he stood as upon a rock; and conciliated good will, which, fanned and refreshed him, as a zephyr of spring. Finally, toiling daily, as became a denizen of earth, he daily worshipped as became an heir of Heaven. Toil predisposes to worship, in anticipation of “ the rest that remaineth ;” and worship stimulates to toil, by quickening conscience.
In the political commotion which two years since inaugurated a revolution disrupting the American Union, intended by its projectors to be peaceful, but culminating in the sanguinary war which now desolates our country, impelled by the suggestions of patriotism, he abandoned his cherished pursuits, and with the enthusiasm and energy of his nature threw himself into the movement. He counselled and urged his fellow-citizens of Georgia to the act of secession, was a member of the Convention that ordained it, and of that other which formed of the withdrawn sovereignties a new Confederacy. In this work of pulling down and building up governments, the gravest and most responsible of earthly enterprises, he exhibited a facility in labor, a maturity of judgment, and a richness of resource, that could have been reasonably expected only of practised statesmanship. Having thus developed an adaptation to political life, and fairly entered upon its course, with a clear, open road to advancement before him, he might have served his country and won higher distinction, personally secure from the perils of war. But no! having advised a course of action which resulted in war, he could not brook peaceful though honorable public employment within sight of embattled hosts and within hearing of the cannon’s roar. Girding on the sword, he left one newly tried field of action where service rendered had conferred distinction, and repaired to another yet more foreign to his tastes and habitudes. Of his brief but fatal military career I shall attempt no review. Suffice it to say, that there, *396as elsewhere, he could not be stationary. Onward and upward seemed to be the tendency of his nature. He attained the rank of brigadier-general, and to his generalship and his prowess the illustrious Lee, master of the art of war, to whose corps he was attached, has borne ample testimony. Having for many months endured the toils, privations and dangers of active service with unshaken constancy, on the ever memorable field of Fredericksburg, after three repulses of vigorous assaults upon the position assigned him, his life went out in a blaze of heroism. There he sealed his patriotism with his heart’s blood, and there over his lifeless remains the standard of his country waived triumphant when the din of battle was hushed.
His senior brethren gladly bear witness of his exalted worth; let his coevals take up his useful though unfinished roll of life; let his juniors emulate his virtues and his deeds. ■We all deplore his early demise, and would fain tender to the inmates of that darkened. and desolate mansion, once illumined with the light of his life and warmed by the glow of his' affection, the profound sympathy of a brotherhood he loved and adorned.